DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing module”, “training module” and “diagnosis module” in claim 9 because the claim term “module” is used as a generic place holder and is not preceded by any structural modifier
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.  	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
6.1. 	The limitation “processing module” is unclear because either the specifications, claims and/or drawings fail to recite sufficiently definite structure, material or acts to perform the function relative to “obtain a plurality of groups of monitoring data of dissolved gas”. Furthermore, the specification simply recites said “processing module” as it is in the claim. Additionally, Fig. 6 simply depicts box 201 as the “processing module”, which is not a structure to perform the processing of groups of monitoring data. In addition, the specifications mention a processor in paragraph [0068],  which is capable of performing said function(s); however, there is not language connecting said processor with said module to perform said function(s).
6.2. 	The limitation “training module” is unclear because either the specifications, claims and/or drawings fail to recite sufficiently definite structure, material or acts to perform the function relative to  “divide the target data set ”. Furthermore, the specification simply recites said “training module” as it is in the claim. Additionally, Fig. 6 simply depicts an empty/blank box 202 and 203 representing as the first and second “training module”, which is not a structure to perform the training the data set. In addition, the specifications mention a processor in paragraph [0068],  which is capable of performing said function(s); however, there is not language connecting said processor with said module to perform said function(s).	
6.3. 	The limitation “diagnosis module” is unclear because either the specifications, claims and/or drawings fail to recite sufficiently definite structure, material or acts to perform the function relative to “perform a deep parallel fusion on outputs of softmax layers of the trained LSTM diagnosis model”. Furthermore, the specification simply recites said “diagnosis module” as it is in the claim. Additionally, Fig. 6 simply depicts an empty/blank box 204 representing as the “diagnosis module”, which is not a structure to perform the training the data set. In addition, the specifications mention a processor in paragraph [0068],  which is capable of performing said function(s); however, there is not language connecting said processor with said module to perform said function(s).	



7.  	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.  	Claim(s) 9 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.  The aforesaid claim implements a new subject matter that is not described in the specifications. 
Specifically, the claim recites an : “processing module”, “training module” and “diagnosis module” where no structures for these specific limitations are disclosed in the applicant’s specification, therefore, claim 9 is rejected for no written description in the specification. 
Furthermore, such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function(s) and indicate that the inventor has not provided sufficient disclosure to show possession of the invention pursuant to MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises, VI. INDEFINITENESS REJECTION OF A MEANS- (OR STEP-) PLUS-FUNCTION LIMITATION.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

The claim is drawn to a "computer readable storage medium". The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 351 00212, Feb 232010.


Claims 1-9 are rejected under 35 USC § 101


	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to  “A deep parallel fault diagnosis method for dissolved gas in transformer oil, comprising:  step 1: obtaining a plurality of groups of monitoring data of dissolved gas in each 5transformer oil, analyzing a dissolved gas content in each of the groups of monitoring data, obtaining a corresponding fault type label, performing a normalizing processing on each of the groups of monitoring data ,and forming a target data set by combining the normalized groups of monitoring data with the corresponding fault type label; step 2: dividing the target data set into a first training set and a first verification set, 10training a long short-term memory (LSTM) diagnosis model with the first training set, and verifying the trained LSTM diagnosis model with the first verification set;” which could be mental-steps and/or mathematical-calculations. The additional elements relative to “A deep parallel fault diagnosis method for dissolved gas in transformer oil, comprising:  step 3: performing image processing on each group of data in the target data set to obtain an image data set, dividing the image data set into a second training set and a second verification set, training a convolutional neural network (CNN) diagnosis model with the second 15training set, and verifying the trained CNN diagnosis model with the second verification set; and step 4: performing a deep parallel fusion on outputs of softmax layers of the trained LSTM diagnosis model and the trained CNN diagnosis model, respectively, and outputting a final diagnosis result according to a maximum confidence principle.”, are merely data acquisition perform by routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the abstract idea on a computer, and/or recitation of generic computer structure that serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.
Claim 1 is Ineligible due to the following analysis:
Step 1 (Statutory Category): Claim 1 is directed to an automatic data measurement method, therefore, it is directed to a statutory category, i.e., a process (Step 1: YES).
Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 1 recites: A deep parallel fault diagnosis method for dissolved gas in transformer oil, comprising:  step 1: “obtaining a plurality of groups of monitoring data of dissolved gas in each 5transformer oil, analyzing a dissolved gas content in each of the groups of monitoring data, obtaining a corresponding fault type label, performing a normalizing processing on each of the groups of monitoring data ,and forming a target data set by combining the normalized groups of monitoring data with the corresponding fault type label; step 2: dividing the target data set into a first training set and a first verification set, 10training a long short-term memory (LSTM) diagnosis model with the first training set, and verifying the trained LSTM diagnosis model with the first verification set” which is an abstract idea, because it could be a mental process performed in the human mind and/or mathematical-calculations. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 
Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): the abstract idea related to is not used into a practical application, and do not belong to a particular technological environment, industry or field. Consequently, the aforesaid abstract idea is not integrated into a practical application and/or apply, rely on, and/or use to an additional element or elements in a manner that imposes a meaningful limit, thus, monopolizing the steps (Step 2A, Prong-2: NO, because there is no integration of the abstract idea into a practical application).
Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 1 recites the additional element(s) A deep parallel fault diagnosis method for dissolved gas in transformer oil, comprising:   “step 3: performing image processing on each group of data in the target data set to obtain an image data set, dividing the image data set into a second training set and a second verification set, training a convolutional neural network (CNN) diagnosis model with the second 15training set, and verifying the trained CNN diagnosis model with the second verification set; and step 4: performing a deep parallel fusion on outputs of softmax layers of the trained LSTM diagnosis model and the trained CNN diagnosis model, respectively, and outputting a final diagnosis result according to a maximum confidence principle.”, which are just insignificant extra-solution activity as a mere Neural Network data-gathering step and that the second limitation is just insignificant extra-solution activity as an outputting step, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors and acquiring data. Therefore, the claim does not include additional element(s) significantly more, and/or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO). 

Regarding claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 2 depends on claim 1, therefore, has the abstract idea of claim 1 and also has the routine and conventional structure above of claim 1. In addition, claim 2 is further recites the element(s) “The method according to claim 1, wherein the groups of monitoring data of the 20dissolved gas in each transformer oil are data, = {a,, a,,..., a ,..., a,N, s,} i E [1, K], where K is K groups of monitoring data of the dissolved gas, a' is a content of the j(j E [1, N]) -the gas parameter in the i -th group of monitoring data of the dissolved gas, s, is a transformer state corresponding to the i -th group of monitoring data of the dissolved gas, and N is the number of gas types, and 25data obtained after normalization is data = {b , ...,b ,..., bINs} i E [1,K], where 20File: 106275usf K is K groups of monitoring data of the dissolved gas, b, is a normalized value of the content of the j(j E [1,N]) -th gas parameter in the i -th group of monitoring data of the dissolved gas, s, is the transformer state corresponding to the i -th group of monitoring data of the dissolved gas, and N is the number of gas types.”. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 2 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the normalized data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.


Regarding claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 3 depends on claim 2, and claim 2 depends on claim 1. therefore, has the abstract idea of claim 2 and also has the routine and conventional structure above of claim 1. In addition, claim 3 is further recites the element(s) “The method according to claim 2, wherein the LSTM diagnosis model comprises: an input layer; an LSTM layer; a fully connected layer; the softmax layer; and 10a classification output layer, wherein the LSTM layer comprises a plurality of hidden units, and a state activation function of the hidden units is tanh, and a gate activation function of the hidden units is sigmoid, and the softmax layer takes an output of the fully connected layer in the LSTM diagnosis 15model as an input vector and obtains a diagnosis support degree of the LSTM diagnosis model 
    PNG
    media_image1.png
    144
    856
    media_image1.png
    Greyscale
 
connected layer in the LSTM diagnosis model, 0, i =1,2,..., N is a weight matrix of the softmax layer in the LSTM diagnosis model, and Softmax is an activation function.”. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 3 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 4 depends on claim 3, and claim 3 indirectly depends on claim 1. therefore, has the abstract idea of claim 3 and also has the routine and conventional structure above of claim 1. In addition, claim 4 is further recites the element(s) “The method according to claim 3, wherein performing image processing on each 20group of data in the target data set to obtain the image data set in the step 3 comprises: performing image processing on each group of data in the target data set, presenting differences of the data in image with color to obtain an image data set A and presenting differences of the data in image with height to obtain an image data set B, respectively, 21File: 106275usf wherein the image data set A is expressed as data ={c,, s,} i e [1, K], and the image data set B is expressed as data {d,, s,} i e [1, K], where K is K groups of monitoring data of the dissolved gas, c, is an image of a parameter conversion of the i -th group of monitoring data of the dissolved gas in the image data set A, d, is an image of a parameter conversion of 5the i -th group of monitoring data of the dissolved gas in the image data set B, and s, is the transformer state corresponding to the i -th group of monitoring data of the dissolved gas.”. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 4 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 5 depends on claim 4, and claim 4 indirectly depends on claim 1. therefore, has the abstract idea of claim 4 and also has the routine and conventional structure above of claim 1. In addition, claim 5 is further recites the element(s) “The method according to claim 4, wherein the softmax layer in the CNN diagnosis model takes an output of a fully connected layer in the CNN diagnosis model as an input 
    PNG
    media_image2.png
    130
    671
    media_image2.png
    Greyscale
 
10where x2 represents the output of the fully connected layer in the CNN diagnosis model, 0,, i =1,2,..., N is a weight matrix of the softmax layer in the CNN diagnosis model, and Softmax is an activation function..”. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 5 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 6 depends on claim 5, and claim 5 indirectly depends on claim 1. therefore, has the abstract idea of claim 5 and also has the routine and conventional structure above of claim 1. In addition, claim 6 is further recites the element(s) “The method according to claim 5, wherein the step 4 comprises: step 4.1: obtaining diagnosis support degrees of the softmax layers of the LSTM 15diagnosis model and the CNN diagnosis model for fault labels corresponding to the same group of monitoring data to be diagnosed: 4k y-4 ki, 4k2, ..., k,1, where the value of k represents different diagnosis models, l is the total number of fault labels, and y=1, 2, ..., 1; step 4.2: taking different diagnosis models k as rows and the diagnosis support degrees  
    PNG
    media_image3.png
    38
    941
    media_image3.png
    Greyscale
 20element of the support degree matrix represents that the support degree of the k-th diagnosis model for a fault label Hy is ; step 4.3: treating each column in the support degree matrix as an identification 22File: 106275usf framework ® of a DS evidence theory, thus 0={Hy| y=1, 2, ..., l}={H1, H2, ..., HZ}; step 4.4: putting information of diagnosis support degrees of different diagnosis models into the same identification framework 0 to obtain a basic probability assignment; and step 4.5: obtaining a compound probability assignment from the basic probability 5assignment to obtain confidence of different fault labels after fusion from the compound probability assignment, and using a fault label corresponding to a maximum confidence as a diagnosis result of the monitoring data to be diagnosed.”. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 6 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 7 depends on claim 6, and claim 6 indirectly depends on claim 1. therefore, has the abstract idea of claim 6 and also has the routine and conventional structure above of claim 1. In addition, claim 7 is further recites the element(s) “The method according to claim 6, wherein the basic probability assignment is

 
    PNG
    media_image4.png
    182
    400
    media_image4.png
    Greyscale


10where cok is a weight value the k-th diagnosis model, mk, represents the basic probability assignment of the k-th diagnosis model for the fault label H, of a transformer, mk represents a function of calculating the basic probability assignment, and mkH represents a residual probability assigned to an entire fault label set H”. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 7 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 8 depends on claim 7, and claim 7 indirectly depends on claim 1. therefore, has the abstract idea of claim 7 and also has the routine and conventional structure above of claim 1. In addition, claim 8 is further recites the element(s) “The according to claim 7, wherein the compound probability assignment is obtained 
    PNG
    media_image5.png
    63
    999
    media_image5.png
    Greyscale
compound probability assignment of the fault label H,, K is an intermediate variable, and a normalized probability assignment , of the fault label H, is calculated by  
    PNG
    media_image6.png
    129
    938
    media_image6.png
    Greyscale
 final diagnosis result according to the maximum confidence principle”. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 8 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 9 is directed to  “A deep parallel fault diagnosis system for dissolved gas in transformer oil, comprising: a data processing module, configured to obtain a plurality of groups of monitoring data of dissolved gas in each transformer oil, analyze a dissolved gas content in each of the groups of 5monitoring data, obtain a corresponding fault type label, perform a normalizing processing on each of the groups of monitoring data ,and form a target data set by combining the normalized groups of monitoring data with the corresponding fault type label; a first training module, configured to divide the target data set into a first training set and a first verification set, train a long short-term memory (LSTM) diagnosis model with the 10first training set, and verify the trained LSTM diagnosis model with the first verification set; a second training module;” which could be mental-steps and/or mathematical-calculations. The additional elements relative to “configured to perform image processing on each group of data in the target data set to obtain an image data set, divide the image data set into a second training set and a second verification set, train a convolutional neural network (CNN) diagnosis model with the second training set, and verify the trained CNN diagnosis model with the second 15verification set; and a diagnosis module, configured to perform a deep parallel fusion on outputs of softmax layers of the trained LSTM diagnosis model and the trained CNN diagnosis model, respectively, and output a final diagnosis result according to a maximum confidence principle. ”, are merely data acquisition perform by routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the abstract idea on a computer, and/or recitation of generic computer structure that serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Claim 9 is Ineligible due to the following analysis:
Step 1 (Statutory Category): Claim 9 is directed to an automatic data measurement method, therefore, it is directed to a statutory category, i.e., a process (Step 1: YES).

Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 9 recites: “A deep parallel fault diagnosis system for dissolved gas in transformer oil, comprising: a data processing module, configured to obtain a plurality of groups of monitoring data of dissolved gas in each transformer oil, analyze a dissolved gas content in each of the groups of 5monitoring data, obtain a corresponding fault type label, perform a normalizing processing on each of the groups of monitoring data ,and form a target data set by combining the normalized groups of monitoring data with the corresponding fault type label; a first training module, configured to divide the target data set into a first training set and a first verification set, train a long short-term memory (LSTM) diagnosis model with the 10first training set, and verify the trained LSTM diagnosis model with the first verification set; a second training module” which is an abstract idea, because it could be a mental process performed in the human mind and/or mathematical-calculations. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 

Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): the abstract idea related to is not used into a practical application, and do not belong to a particular technological environment, industry or field. Consequently, the aforesaid abstract idea is not integrated into a practical application and/or apply, rely on, and/or use to an additional element or elements in a manner that imposes a meaningful limit, thus, monopolizing the steps (Step 2A, Prong-2: NO, because there is no integration of the abstract idea into a practical application).

Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 9 recites the additional element(s) “A deep parallel fault diagnosis system for dissolved gas in transformer oil, comprising: configured to perform image processing on each group of data in the target data set to obtain an image data set, divide the image data set into a second training set and a second verification set, train a convolutional neural network (CNN) diagnosis model with the second training set, and verify the trained CNN diagnosis model with the second 15verification set; and a diagnosis module, configured to perform a deep parallel fusion on outputs of softmax layers of the trained LSTM diagnosis model and the trained CNN diagnosis model, respectively, and output a final diagnosis result according to a maximum confidence principle.”, which are just insignificant extra-solution activity as a mere Neural Network data-gathering step and that the second limitation is just insignificant extra-solution activity as an outputting step, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors and acquiring data. Therefore, the claim does not include additional element(s) significantly more, and/or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (CN110441500A) “The invention discloses a kind of predicting model for dissolved gas in transformer oil methods based on LSTM network, by the concentration of Accurate Prediction Gases Dissolved in Transformer Oil, to realize the assessment to running state of transformer. The online oil
chromatography sample data of transformer is collected first, is determined its characteristic parameter and is normalized, Then shot and long term memory
network is trained using the sequence data of Gases Dissolved in Transformer Oil, obtains optimal prediction model parameters. It is finally input with the 7
kinds of characteristic gas concentration dissolved in oil, is output with the concentration of gas to be predicted, realizes the prediction to gas dissolved in oil of power trans-formers. Method provided by the invention can be provided foundation to the operation conditions judgement of power transformer, be offered reference for operation maintenance personnel maintenance with the variation of Accurate Prediction oil dissolved gas concentration .
Ma et al. (CN109885948 A) “The invention discloses a kind of method for diagnosing fault of power transformer, comprising the following steps: S1: building depth confidence network model carries out feature extraction and classification, obtains trained depth confidence network model；S2: processing diagnostic data obtains exporting result accordingly；S3: calculating the elementary probability value of output result, meanwhile, obtain the elementary probability value of other evidences；S4: each evidence is merged using D-S evidence theory, and calculates likelihood score, degree of belief and the conflict factor K of each burnt member；S5: the data according to obtained in S4 obtain confidence interval (Bel, pl) and diagnosis；S6: according to the trouble location in the diagnosis obtained, depth confidence network model is reconfigured, repeats the further analyzing failure cause of step S1~S5, until obtaining final conclusion. The diagnostic method can preferably handle a large amount of multi-source heterogeneous data, cash in terms of more evidence fusions and feature extraction very well, uncertain low, high reliability”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DILARA SULTANA/Examiner, Art Unit 2867   

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867